IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-78,135-01


EX PARTE CHARLES VICTOR THOMPSON





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
CAUSE NO. 782657 IN THE 262ND DISTRICT COURT

HARRIS COUNTY



Per Curiam.  


O R D E R


	In April 1999, a jury found applicant guilty of the offense of capital murder.  The
jury answered the statutory punishment questions in such a way that the trial court set
applicant's punishment at death.  On July 24, 2000, the State filed in this Court its brief
on applicant's direct appeal.  Pursuant to Article 11.071 §§ 4(a) and (b) (1), applicant's
initial application for a writ of habeas corpus was due to be filed in the trial court on or
before December 6, 2000, assuming a motion for extension was timely filed and granted.
	On October 24, 2001, this Court affirmed applicant's conviction on appeal, but
reversed applicant's sentence of death.  See Thompson v. State, 93 S.W.3d 16 (Tex. Crim.
App. 2001).  On re-trial in March 2005, another jury answered the statutory punishment
questions in such a way that the trial court set applicant's punishment at death.  On
February 12, 2007, the State filed in this Court its brief on applicant's direct appeal of his
punishment re-trial.  Pursuant to Article 11.071 §§ 4(a) and (b), applicant's initial
application for writ of habeas corpus on his re-trial was due to be filed in the trial court on
or before June 27, 2007, assuming a motion for extension was timely filed and granted. 
	It has now been several years since either application was due in the trial court. 
Accordingly, we order the trial court to resolve any remaining issues on both applications
within 90 days from the date of this order.  The clerk shall then transmit the complete writ
records to this Court within 120 days from the date of this order.  Any extensions of time
shall be obtained from this Court.
	IT IS SO ORDERED THIS THE 1ST DAY OF AUGUST, 2012.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.